
	

114 HCON 130 IH: Supporting the Association of American Veterinary Medical Colleges (AAVMC) and recognizing 50 years of organized academic veterinary medicine in the United States.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Yoho (for himself, Mr. Abraham, Mrs. Brooks of Indiana, Mr. Costa, Mr. Duncan of Tennessee, Mr. Harper, Mrs. Hartzler, Mr. Jody B. Hice of Georgia, Mr. Kelly of Mississippi, Mr. McGovern, Mr. Schrader, and Mr. Young of Iowa) submitted the following concurrent resolution; which was referred to the Committee on Agriculture
		
		CONCURRENT RESOLUTION
		Supporting the Association of American Veterinary Medical Colleges (AAVMC) and recognizing 50 years
			 of organized academic veterinary medicine in the United States.
	
	
 Whereas the Association of American Veterinary Medical Colleges (AAVMC) is an international academic association that represents all of the accredited schools and colleges of veterinary medicine in the United States and many around the world;
 Whereas the profession of veterinary medicine plays a critical role in the health and well-being of society, provides human-quality healthcare for more than 180,000,000 beloved family pets in the United States, fosters the abundance and safety of the Nation’s food supply by promoting the health and productivity of the Nation’s herds and flocks, makes important contributions to the protection of public health through food safety and infectious disease control, and advances human and animal well-being through biomedical research;
 Whereas the schools and colleges of veterinary medicine serve as the foundation of the profession, training and preparing future generations of veterinarians for professional service, developing new and improved diagnostic and therapeutic protocols, providing advanced support for veterinarians practicing in communities around the Nation, and conducting hundreds of millions of dollars worth of scientific research every year;
 Whereas the AAVMC helps advance the standards of excellence in academic veterinary medicine, and makes critical and lasting contributions to the quality of our schools and colleges of veterinary medicine;
 Whereas the AAVMC is observing 50 years of public service in 2016 through a broad-based celebration of academic veterinary medicine, an anniversary year designed to celebrate and highlight the critical role our schools and colleges of veterinary medicine play in the well-being of the agricultural, companion animal and organized veterinary medical communities; and
 Whereas because the people and animals of the United States benefit substantially as a result of the presence and the contributions of the AAVMC, this anniversary celebration is a timely reminder of the important contributions made by veterinarians in the promotion of human and animal health and well-being in the United States: Now, therefore, be it
	
 That Congress expresses its sincere and enduring gratitude and support for all accredited schools and colleges of veterinary medicine, which have grown and prospered as a result of the work of the Association of American Veterinary Medical Colleges.
		
